 


109 HR 2469 IH: To extend temporarily the duty suspension on certain semi-manufactured forms of gold.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2469 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend temporarily the duty suspension on certain semi-manufactured forms of gold. 
 
 
1.Certain semi-manufactured forms of gold 
(a)In generalHeading 9902.71.08 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2003 and inserting 12/31/2010.  
(b)Effective date 
(1)In generalThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 or any other provision of law, the entry of any article— 
(A)that was made on or after January 1, 2004, and before the 15th day after the date of the enactment of this Act, and 
(B)with respect to which there would have been no duty if the amendment made by subseciton (a) were in effect on the date of such entry,shall be liquidated or reliquidated as if such amendment applied to such entry, and any amounts owed shall be paid to the importer of record. 
 
